DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  On line 4 of claim 1, reference numeral “(2)” is used to refer to the microsystem.  The microsystem is shown in the drawings as (21).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0219152 to Petrou et al. (Petrou) in view of US Patent Application Publication 2010/0072706 to Schmitz et al. (Schmitz).
Claim 1

Petrou does not teach that the microsystem is assigned to a sliding ring (11) or a counter ring (12) of the mechanical seal (10) and wherein the assignment is an arrangement of the microsystem (21): a) on and/or in the sliding ring (11); or b) on and/or in the counter ring (12).  Schmitz teaches that a MEMS sensor is attached to the fluid seal stator (par. 25; Fig. 3, MEMS sensor 50, fluid seal stator 18; par. 20, the fluid seal stator is the non-rotatable ring).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device, as taught by Petrou, to include a MEMS sensor attached to the fluid seal stator, as taught by Schmitz, because then the sensor would have used less space and less power.
Claim 2
Petrou teaches all the limitations of claim 1 upon which claim 2 depends.  Petrou does not teach that the microsystem (21) has a MEMS chip (26).  Schmitz teaches a micro electromechanical (MEMS) sensor (par. 25; Fig. 3, MEMS sensor 50).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device, as taught by Petrou, to include a MEMS 
Claim 3
Petrou teaches that the microsystem (21) has a temperature sensor (22) and the digital measured value (W) is a temperature value (par. 34)
Claim 4
Petrou teaches that the microsystem (21) has a humidity sensor (29) and the digital measured value (W) is a humidity value prevailing in the area of the mechanical seal (10) (par. 34).
Claim 5
Petrou teaches that the microsystem (21) has a pressure sensor (24) and the digital measured value (W) is a pressure value acting on the mechanical seal (10) (par. 34).
Claim 6
Petrou teaches that the microsystem (21) has a wired and/or a wireless data interface (25) for outputting the digital measured value (W) (par. 37).
Claim 7
Petrou teaches that the microsystem (21) is arranged encapsulated in the mechanical seal (10) (par. 34, sensor array is in a pocket enclosed by cover 204; Fig. 1, cover 204).
Claim 8
Petrou teaches that the microsystem (21) has a power generator (par. 36).
Claim 9

Claim 10
Petrou teaches that the microsystem (21) has a wired power connection (par. 36).
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrou in view of Schmitz as applied to claim 1 above, and further in view of US Patent No. 5,667,362 to Murai et al. (Murai).
Claim 11
Petrou and Schmitz teach all the limitations of claim 1 upon which claim 11 depends.  Further Petrou teaches a housing with a shaft section, which would require a shaft passage (Figs. 4A, 4B, housing 106, shaft section 134; par. 27).
However, Petrou does not teach a pump housing in which a shaft passage is formed, with a pump shaft, which projects rotationally into the shaft passage with the mechanical seal being arranged in the shaft passage and sitting on the pump shaft.
Murai teaches a pump casing with a shaft that rotates and the mechanical seal that is attached to the main shaft (Fig. 5, main shaft 32, pump casing 33, seal 40; col. 6, lines 12-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device combination, as taught by Petrou and Schmitz, to include a pump casing with a shaft that rotates in the main shaft and a seal attached to the shaft, as taught by Murai, because then the seal conditions in the pump would have been more effectively assessed (Petrou, pars. 3, 8).
Claim 12
.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrou in view of Schmitz and Murai as applied to claim 12 above, and further in view of US Patent Application Publication 2019/0393816 to Chedygov et al. (Chedygov).
Claim 13
Petrou, Schmitz and Murai teach all the limitations of claim 12 upon which claim 13 depends.  Petrou, Schmitz and Murai do not teach that the speed of the drive motor (105) of the pump shaft (103) correlates with the digital measured value (W) of the microsystem (21).  Chedygov teaches reducing the speed of a motor when temperature exceeds a high temperature threshold (par. 110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device combination, as taught by Petrou, Schmitz and Murai, to include reducing the speed of a motor when temperature exceeds a threshold, as taught by Chedygov, because then the motor would have been prevented from overheating.
Claim 14
Petrou, Schmitz and Murai teach all the limitations of claim 11 upon which claim 14 depends.  Petrou, Schmitz and Murai do not teach that the speed of a drive motor (105) of the pump shaft (103) is adapted on the basis of the digital measured value (W) of the microsystem (21).  Chedygov teaches reducing the speed of a motor when temperature exceeds a high temperature threshold (par. 110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device combination, as taught by Petrou, Schmitz and Murai, to include reducing the speed of a motor when temperature exceeds a threshold, as taught by Chedygov, because then the motor would have been prevented from overheating.
Claim 15
Petrou, Schmitz and Murai teach all the limitations of claim 11 upon which claims 14 and 15 depends.  Petrou, Schmitz and Murai do not teach that the digital measured value (W) is a temperature value and the speed of the drive motor (105) is reduced when a limit temperature is exceeded.  Chedygov teaches reducing the speed of a motor when temperature exceeds a high temperature threshold (par. 110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device combination, as taught by Petrou, Schmitz and Murai, to include reducing the speed of a motor when temperature exceeds a threshold, as taught by Chedygov, because then the motor would have been prevented from overheating.
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 31 January 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 102 have been fully considered and are Schmitz.
Applicant’s arguments, see pages 11 and 12, filed 31 January 2022, with respect to the rejection(s) of claim(s) 11 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmitz and Murai.
Applicant's arguments filed 31 January 2022 with regard to using Petrou to support a rejection based on 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant states that there is no basis to make such a rejection or the advantage of the invention rebut any such allegation.  Applicant states that to make a change, a complete redo of the electronics of Petrou would be required and the only reason for this would be based on the Examiner knowing the invention and Applicant’s disclosure ahead of time.  However, any invention may be modified.  In this case, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device, as taught by Petrou, to include a MEMS sensor attached to the fluid seal stator, as taught by Schmitz, because then the sensor would have used less space and less power.  Modifying the sensors in Petrou to be smaller and/or to be attached to (on) the seal would not change the principle of operation of Petrou or render Petrou unsatisfactory for its intended purpose (See MPEP 2143.01 V., VI.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864